HENRIOD, Justice.
I dissent, respectfully suggesting that there is nothing in the record to support the conclusion of the main opinion and some of its assertions. No smidgen of evidence supports the statement that the husband was making the home payments when the decree was entered, and none that the parties understood or agreed that he would. The only claim made by defendant with respect thereto was that since the decree was entered plaintiff had made the payments. There is absolutely no proof of any understanding that he would make such payments, and the defendant herself made no claim that there was any such understanding or agreement. She was in open court when the divorce matter was heard, and did not complain about the award made. At the hearing on the order to show cause, the trial court clearly implied that any modification would be made upon showing of fraud only. None was shown and the order modifying thé decree was based on changed circumstances, • not extrinsic fraud. The change of circumstances was plaintiff’s refusal further to pay something that the un-contradicted ' testimony indicated was voluntarily made since the entry of the decree, and without any obligation by court order, agreement, understanding or otherwise. That is not the kind of changed circumstances upon which a modification can or ever has been allowed to be predicated.
The majority opinion, it is suggested, is laying down a dangerous precedent by indicating that if one makes gifts to his wife or family after a divorce decree is entered, his failure to continue making such gifts can be used as a changed circumstance justifying a modification of the decree. Also, I believe it extends the principle of modification because of changed circumstances to the .breaking point, and in doing so, obviously is lending cuccor to this one wife, but equally as obviously is laying the groundwork for the withdrawal of voluntary but not obligatory aid to wives and families generally.
After this case hits the reporter system any Utah lawyer would be foolish and perhaps derelict if he did not advise his client not to give his ex-wife anything of value other than what was decreed in the divorce. Thus, our magnanimity toward Mrs. Carlton here becomes the withholding of beneficence from Mrs. Someoneelse, and so doing, invites the dangerous conclusion that no divorce decree means what it says, has no element of finality to it and can be upset months or years later on a showing, perhaps most frivolous, of changed circumstances arising out of the withdrawal of gratuities made thereafter.